Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/11/2022 and 03/02/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The amendment filed 01/11/2021 has been entered. Claims 1-5, 7, 9, 12-16 and 18 have been amended.

Response to Arguments
Applicant’s arguments, see Remarks, filed 01/11/2021, have been fully considered and are persuasive. The previous all objections and rejections have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a interview with Matthew Grady on 03/02/2022 (Note: Proposed amendments marks manually with underlining and 

at least one processor operatively connected to a memory; 
a classification component executed by the at least one processor, comprising at least a first deep neural network (“DNN”), the first DNN configured to: 
accept encrypted authentication credentials, generated from a first neural network as input to the first DNN; 
classify the encrypted authentication credentials during training, based on processing the encrypted authentication credentials and associated label inputs during the training;  
output an array of values, from the first DNN, reflecting a probability of a first match to at least one label of the associated label inputs for identification responsive to analyzing [[an]] at least one of the encrypted authentication credentials input during prediction; and
	wherein the classification component is further configured to: 
retrieve at least one of the encrypted authentication credentials classified during training from the memory based on identification in the array of values establishing the first match to an identity; 
determine a distance between the at least one of the encrypted authentication credentials input during prediction and the at least one encrypted authentication credential retrieved; and 
return a distance match, responsive to determining the distance between the encrypted authentication credential input and the at least one encrypted authentication credential meets a threshold for validating a second match to the identity.  

2.	(Previously Pending) The system of claim 1, wherein the classification component is further configured to retrieve a group of authentication credentials classified during training based on identification of a group of labels having respective highest values for probability of match.  

3.	(Previously Pending) The system of claim 2, wherein the classification component is further configured to determine an unknown result responsive to the distance determination not meeting the threshold for validating the second match to the identity, and the probability of the match to the at least one label not meeting a threshold probability.

4.  	(Previously Pending) The system of claim 1, wherein the at least one processor is configured to build an authentication database including encrypted authentication credentials associated with a respective identification label.

5.	(Previously Pending) The system of claim 1, wherein the at least one processor is configured to enroll authentication credentials and respective labels for subsequent authentication by the first DNN.  

6.	(Currently Amended) The system of claim 5, further comprising the first neural network configured to generate the encrypted authentication credentials responsive to unencrypted input of authentication credentials.  

7.  	(Previously Pending) The system of claim 6, wherein the at least one processor is configured to associate the encrypted authentication credentials to labels in an authentication database.  

8.	(Original) The system of claim 7, wherein the at least one processor is configured to validate a plurality of encrypted authentication credentials prior to use in training the first DNN.  

9.	(Previously Pending) The system of claim 8, wherein the at least one processor is configured to reject training instances of authentication credentials that exceed a threshold for validation based on distance evaluation.  

10.	(Original) The system of claim 1, wherein the at least one processor is further configured to validate contemporaneous input of unencrypted authentication credentials.  

11.	(Original) The system of claim 10, wherein the at least one processor is further configured to generate a liveness score based on a random set of candidate authentication instances.

12.  	(Currently Amended) A computer implemented method for privacy-enabled authentication with contemporaneous validation, the method comprising:
accepting, by at least one processor, encrypted authentication credentials, generated from a first neural network as input to the first DNN; 
classifying, by the at least one processor, the encrypted authentication credentials during training of a first deep neural network (“DNN”), based on processing the encrypted authentication credentials and associated label inputs during the training with the first DNN; 
outputting, an array of values reflecting a probability of a first match to at least one label of the associated label inputs for identification responsive to analyzing at least one of the encrypted authentication credentials input to the DNN during prediction;
retrieving, by the at least one processor, at least one of the encrypted authentication credentials classified during training based on identification in the array of values; and 
the at least one of the encrypted authentication credentials input during prediction and the at least one of the encrypted authentication credentials retrieved; and 
returning, by the at least one processor, a distance match, responsive to determining the distance between the at least one of the encrypted authentication credential input and the at least one of the encrypted authentication credentials retrieved meets a threshold for validating a second match to the identity.

13.	(Previously Presented) The method of claim 12, wherein the act of retrieving includes retrieving a group of authentication credentials classified during training based on identification of a group of labels having respective highest values for probability of match in the array.

14.	(Previously Presented) The method of claim 12, further comprising determining an unknown result responsive to the distance comparison not meeting the threshold for validating the second match to the identity, and the probability of the match to the at least one label not meeting a threshold probability.

15.  	(Currently Amended) The method of claim 12, further comprising building an authentication database including the encrypted authentication credentials associated with respective identification labels during enrollment.

16.	(Previously Presented) The method of claim 12, further comprising enrolling encrypted authentication credentials and respective labels for subsequent authentication by the first DNN.  



18.  	(Previously Presented) The method of claim 17, further comprising associating encrypted authentication credentials to respective labels in an authentication database.  

19.	(Original) The method of claim 12, further comprising validating contemporaneous input of unencrypted authentication credentials.  

20.  	(Original) The method of claim 19, further comprising generating a liveness score based, at least in part, on validating a random set of candidate authentication instances.

Allowable Subject Matter
Claims 1-20 are allowed.
No statement for examiner's reason for allowance: Applicant’s remarks filed on 01/11/2021, are persuasive as applicant's reply makes evident the reason for allowance and satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substances of applicant's remarks in the Amendment filed on 01/11/2021 point out the reasons for claims which are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record (see MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUH whose telephone number is (571)270-5524. The examiner can normally be reached 9:00 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 2493                                                                                                                                                                                                        
/CHAU LE/Primary Examiner, Art Unit 2493